[Cite as State v. Jones, 2019-Ohio-303.]




                              IN THE COURT OF APPEALS OF OHIO
                                 SECOND APPELLATE DISTRICT
                                       CLARK COUNTY

 STATE OF OHIO                                   :
                                                 :
          Plaintiff-Appellee                     :   Appellate Case No. 2018-CA-63
                                                 :
 v.                                              :   Trial Court Case No. 2017-CR-0410B
                                                 :
 DARRELL LACY JONES                              :   (Criminal Appeal from
                                                 :   Common Pleas Court)
          Defendant-Appellant                    :
                                                 :

                                            ...........

                                           OPINION

                            Rendered on the 1st day of February, 2019.

                                            ...........

ANDREW P. PICKERING, Atty. Reg. No. 0068770, Assistant Prosecuting Attorney, Clark
County Prosecutor’s Office, 50 East Columbia Street, Suite 449, Springfield, Ohio 45502
      Attorney for Plaintiff-Appellee

REGINA ROSEMARY RICHARDS, Atty. Reg. No. 0079457, 4 West Main Street, Suite
707, Springfield, Ohio 45502
      Attorney for Defendant-Appellant

                                           .............




WELBAUM, P.J.
                                                                                         -2-




       {¶ 1} Defendant-appellant, Darrell Lacy Jones, appeals from his conviction and

sentence in the Clark County Court of Common Pleas after pleading guilty to one count

of theft. In his appeal, Jones challenges the validity of his guilty plea and the portion of

his sentence requiring him to serve two years in prison as a sanction for violating a

previously imposed term of post-release control. Because all of the arguments raised in

support of Jones’s appeal lack merit, we will affirm Jones’s conviction and sentence.



                             Facts and Course of Proceedings

       {¶ 2} On April 17, 2018, Jones pled guilty to one count of fifth-degree felony theft

in violation of R.C. 2913.02(A). During his plea hearing, Jones advised the trial court

that, at the time of the theft, he was on post-release control for a prior felony offense

committed in Montgomery County. Following that advisement, the trial court conducted

a Crim.R. 11 plea colloquy, accepted Jones’s guilty plea, and ordered a presentence

investigation (“PSI”).

       {¶ 3} On May 7, 2018, the Adult Parole Authority (“APA”) sent a letter to the State

advising that Jones had 796 days remaining on the term of post-release control that was

imposed in Montgomery County. The letter also noted the corresponding Montgomery

County case number for which post-release control had been imposed (Montgomery C.P.

No. 2015-CR-03898). The letter was included in the PSI report and reviewed by the trial

court prior to sentencing.

       {¶ 4} On May 9, 2018, the trial court held a sentencing hearing and ordered Jones

to serve 12 months in prison for his theft offense. Because the trial court found that
                                                                                         -3-


Jones had committed the theft offense while he was on post-release control and had 794

days (over two years) of post-release control left to serve at the time of sentencing, the

trial court also sentenced Jones to an additional two-year prison term for violating post-

release control.    The trial court ordered the two-year prison term to be served

consecutively to the 12-month prison term for theft, thereby imposing a total, aggregate

term of three years in prison.

       {¶ 5} Jones now appeals from his conviction and sentence, raising a single

assignment of error for review.



                                  Assignment of Error

       {¶ 6} Under his sole assignment of error, Jones challenges the validity of his guilty

plea and the portion of his sentence requiring him to serve two years in prison as a

sanction for violating his previously imposed term of post-release control in Montgomery

County. In support of his assignment of error, Jones has raised three arguments for our

consideration, which we address separately below.



                                             I.

       {¶ 7} For his first argument, Jones contends his guilty plea to theft was not

knowingly, intelligently, and voluntarily entered because, during the plea proceedings, the

trial court failed to notify him of the sanction for violating post-release control. Jones

maintains that he would not have pled guilty to the theft offense, which only carried a

prison term of six to twelve months, had the trial court informed him that he would also

receive a consecutive, two-year prison term as a sanction for violating post-release
                                                                                          -4-


control. Jones therefore believes his conviction and sentence should be vacated. We

disagree.

       {¶ 8} In order to be constitutionally valid and comport with due process, a guilty

plea must be entered knowingly, intelligently, and voluntarily. State v. Bateman, 2d Dist.

Champaign No. 2010CA15, 2011-Ohio-5808, ¶ 5, citing Boykin v. Alabama, 395 U.S. 238,

89 S.Ct. 1709, 23 L.Ed.2d 274 (1969). “In order for a plea to be knowing, intelligent, and

voluntary, the trial court must comply with Crim.R. 11(C).” (Citation omitted.) State v.

Russell, 2d Dist. Clark No. 10-CA-54, 2011-Ohio-1738, ¶ 6.

       {¶ 9} “Crim.R. 11(C) governs the process that a trial court must use before

accepting a felony plea of guilty or no contest.” State v. Veney, 120 Ohio St.3d 176,

2008-Ohio-5200, 897 N.E.2d 621, ¶ 8. “The court must make the determinations and

give the warnings that Crim.R. 11(C)(2)(a) and (b) require and must notify the defendant

of the constitutional rights that Crim.R. 11(C)(2)(c) identifies.” State v. Bishop, Ohio Sup.

Ct. Slip Opinion No. 2018-Ohio-5132, ___N.E.3d___, ¶ 11, citing Veney at ¶ 13.

       {¶ 10} “While the court must strictly comply with the [constitutional] requirements

listed in Crim.R. 11(C)(2)(c), the court need only substantially comply with the [non-

constitutional] requirements listed in Crim.R. 11(C)(2)(a) and (b).” Id., citing Veney at

¶ 18. “Substantial compliance means that under the totality of the circumstances the

defendant subjectively understands the implications of his plea and the rights he is

waiving.” (Citations omitted.) State v. Nero, 56 Ohio St.3d 106, 108, 564 N.E.2d 474

(1990).

       {¶ 11} “Crim.R. 11(C)(2)(a) provides that, before accepting a guilty plea, a court

must ‘[d]etermin[e] that the defendant is making the plea voluntarily, with understanding
                                                                                           -5-

of the nature of the charges and of the maximum penalty involved[.]’ ” State v. Jones,

2d Dist. Montgomery No. 24772, 2013-Ohio-119, ¶ 6. “The ‘maximum penalty’ includes

any mandatory post-release control sanction[.]” Id. at ¶ 7.

       {¶ 12} Pursuant to R.C. 2929.141(A)(1), a defendant who commits a felony offense

while on post-release control may be subject to an additional prison term as a judicial

sanction for violating post-release control. Bishop, Ohio Sup. Ct. Slip Opinion No. 2018-

Ohio-5132, ___N.E.3d___ at ¶ 13. “The additional term can be as long as the greater of

12 months or the amount of time that remained on the existing postrelease-control term.”

Id., citing R.C. 2929.141(A)(1). The court is not required to impose an additional prison

term for the violation, but if it does, the defendant must serve the additional term

consecutively to the prison term for the new felony. Id. The imposition of a prison term

for the post-release control violation terminates the period of post-release control for the

earlier felony. R.C. 2929.141(A)(1).

       {¶ 13} Recently, the Supreme Court of Ohio held that “Crim.R. 11(C)(2)(a) requires

a trial court to advise a criminal defendant on postrelease control for a prior felony, during

his plea hearing in a new felony case, of the trial court’s authority under R.C. 2929.141 to

terminate the defendant’s existing postrelease control and to impose a consecutive prison

sentence for the postrelease-control violation.” Bishop at ¶ 21. In this case, the trial

court opted to exercise its authority under R.C. 2929.141 and imposed a consecutive,

two-year prison term for Jones’s violation of his previously imposed term of post-release

control. A review of the record indicates that before Jones entered his guilty plea to theft,

the trial court discussed the consequences of Jones’s violation of post-release control

and stated the following at the plea hearing:
                                                                                           -6-


       THE COURT:           You were placed on post-release control on December

                            12, 2016, for a period of three years. Is that correct?

       THE DEFENDANT: Correct.

       THE COURT:           Do you understand this conviction is a violation of post-

                            release control?

       THE DEFENDANT: I do.

       THE COURT:           As a result, the Parole Authority or this Court could

                            impose an additional sanction of at least one year and

                            up to the amount of time remaining on post-release

                            control if it’s greater than one year, and that would be

                            required to be served consecutively to any sentence

                            you receive on this case.

       THE DEFENDANT: I do, Your Honor.

Plea Trans. (Apr. 17, 2018), p. 6-7.

       {¶ 14} The plea form, which Jones signed and stated that he understood at the

plea hearing, also states that Jones “understand[s] that if I am now * * * under post-release

control from prison, this plea may result in revocation proceedings and any new sentence

will be imposed consecutively.” Plea Form (Apr. 17, 2018), Clark C.P. No. 2017-CR-

0410B, Docket No. 29, p. 1-2.

       {¶ 15} We find the trial court’s advisements at the plea hearing and in the plea form

substantially comply with the post-release control sanction notification requirement set

forth in Bishop, Ohio Sup. Ct. Slip Opinion No. 2018-Ohio-5132, ___N.E.3d___. This is

because the trial court advised Jones that, in addition to his prison term for theft, he could
                                                                                         -7-


also receive a prison term for violating his previously imposed term of post-release

control. The trial court further notified Jones that if such an additional prison term was

imposed, the term would run consecutive to his sentence for theft and could be as long

as the greater of one year or the amount of time remaining on his post-release control.

       {¶ 16} Because the trial court properly notified Jones during the plea proceedings

of its authority to impose an additional, consecutive prison term for his violation of post-

release control, Jones’s claim that his guilty plea was not knowingly, intelligently, and

voluntarily entered lacks merit.



                                            II.

       {¶ 17} For his second argument, Jones contends the trial court lacked authority to

impose the sanction for violating post-release control under R.C. 2929.141, because the

trial court never cited on the record the Montgomery County case number for which Jones

was placed on post-release control. Jones claims the trial court’s failure to cite the

Montgomery County case number at the plea hearing or in the plea form rendered his

guilty plea less than knowing, intelligent, and voluntary.     Jones also claims the trial

court’s failure to cite the case number at the sentencing hearing and in the sentencing

entry prejudiced him because it prevented him from collaterally attacking the original

sentencing entry that imposed post-release control. We again disagree.

       {¶ 18} As a preliminary matter, we note that at no point during the trial court

proceedings did Jones object to the trial court’s failure to cite the Montgomery County

case number. “The general rule is that ‘an appellate court will not consider any error

which counsel for a party complaining of the trial court’s judgment could have called but
                                                                                            -8-


did not call to the trial court’s attention at a time when such error could have been avoided

or corrected by the trial court.’ ” State v. Awan, 22 Ohio St.3d 120, 122, 489 N.E.2d 277

(1986), quoting State v. Childs, 14 Ohio St.2d 56, 236 N.E.2d 545 (1968), paragraph three

of the syllabus.    However, under Crim.R. 52(B), “[p]lain errors or defects affecting

substantial rights may be noticed although they were not brought to the attention of the

court.” Consequently, Jones has waived all but plain error with regards to the trial court’s

failure to state the Montgomery County case number.

       {¶ 19} “In order to constitute plain error, the error must be an obvious defect in the

trial proceedings, and the error must have affected substantial rights.”            (Citations

omitted.) State v. Norris, 2d Dist. Montgomery No. 26147, 2015-Ohio-624, ¶ 22. “Plain

error should be noticed ‘with the utmost caution, under exceptional circumstances and

only to prevent a manifest miscarriage of justice.’ ”          State v. Singleton, 2d Dist.

Montgomery No. 26889, 2016-Ohio-5443, ¶ 45, quoting State v. Long, 53 Ohio St.2d 91,

372 N.E.2d 804 (1978), paragraph three of the syllabus.

       {¶ 20} Here, we find no error, plain or otherwise, in the trial court’s failure to state

the Montgomery County case number during the plea and sentencing proceedings.

Although it is good practice to do so, there is no statute, rule, or other legal authority that

requires the trial court to recite the specific case number of the earlier felony that resulted

in the defendant being placed on post-release control before accepting a defendant’s

guilty plea or before sentencing a defendant to a sanction for violating post-release control

under R.C. 2929.141. There is also nothing that requires the case number of the earlier

felony to appear in the sentencing entry.

       {¶ 21} As a further matter, the trial court’s failure to state the Montgomery County
                                                                                          -9-


case number did not affect any substantial right of Jones. The record indicates that at

all relevant times, Jones and his counsel had access to the case number. For instance,

at a bond review hearing that took place before Jones’s guilty plea, Jones’s trial counsel

advised the trial court that Jones was under APA supervision in Montgomery County and

that counsel had spoken with Jones’s probation officer. See Review Trans. (Dec. 4,

2017), p. 4. Jones’s trial counsel was therefore aware that Jones was on post-release

control in Montgomery County and could have obtained the case information from the

probation officer.

       {¶ 22} Furthermore, prior to sentencing, Jones’s trial counsel advised the trial court

that he had reviewed the PSI report, which included the May 7, 2018 letter from the APA

that cited the Montgomery County case number at issue (Case No. 2015-CR-03898).

See Disposition Trans. (May 8, 2018), p. 4. Therefore, the record clearly indicates that

Jones and his counsel had access to the case number before he was sentenced. As a

result, Jones suffered no prejudice from the trial court’s failure to cite the case number on

the record or in the sentencing entry.

       {¶ 23} Because Jones failed to establish any error, let alone plain error, with regard

to the trial court failing to state the Montgomery County case number, his second

argument claiming the trial court lacked authority to impose the sanction for violating post-

release control lacks merit.



                                             III.

       {¶ 24} For his third and final argument, Jones contends the two-year prison term

imposed as a sanction for violating post-release control should be vacated because post-
                                                                                          -10-


release control was not properly imposed in the prior Montgomery County case. We

once again disagree.

       {¶ 25} It is well established that if a defendant commits an offense subject to post-

release control under R.C. 2967.28, the trial court must notify the defendant at sentencing

of the post-release control requirement and the consequences if the defendant violates

post-release control. R.C. 2929.19; State v. Qualls, 131 Ohio St.3d 499, 2012-Ohio-

1111, 967 N.E.2d 718, ¶ 18.        In addition, “a trial court must incorporate into the

sentencing entry the postrelease-control notice to reflect the notification that was given at

the sentencing hearing.” (Citations omitted.) Id. at ¶ 19. Both forms of notice are

necessary to authorize the parole board to exercise the authority that R.C. 2967.28

confers on that agency. State v. Bloomer, 122 Ohio St.3d 200, 2009-Ohio-2462, 909

N.E.2d 1254, ¶ 69, 71.

       {¶ 26} When a judge fails to impose the required post-release control as part of a

defendant’s sentence, “that part of the sentence is void and must be set aside.”

(Emphasis sic.) State v. Fischer, 128 Ohio St.3d 92, 2010-Ohio-6238, 942 N.E.2d 332,

¶ 26; see also State v. Holdcroft, 137 Ohio St.3d 526, 2013-Ohio-5014, 1 N.E.3d 382,

¶ 7. “The improper post-release control sanction ‘may be reviewed at any time, on direct

appeal or by collateral attack.’ ” State v. Collins, 2d Dist. Montgomery No. 27939, 2018-

Ohio-4760, ¶ 16, quoting Fischer at ¶ 27.

       {¶ 27} In this case, Jones did not present the trial court with the sentencing entries

and/or sentencing transcripts from the Montgomery County case in which his post-release

control was imposed. As a result, there is nothing on the record before this court to

suggest that post-release control was not properly imposed.          Absent any evidence
                                                                                     -11-


demonstrating that the Montgomery County court erred in imposing post-release control,

we must presume regularity in the proceedings and find that post-release control was

properly imposed. State v. Williams, 10th Dist. Franklin No. 08AP-1090, 2009-Ohio-

3233, ¶ 8; State v. Frost, 6th Dist. Lucas Nos. L-06-1142 and L-06-1143, 2007-Ohio-

3469, ¶ 63. Therefore, Jones’s claim that post-release control was not properly imposed

in the prior Montgomery County case lacks merit.

      {¶ 28} Because all three of Jones’s arguments lack merit, his single assignment of

error challenging his guilty plea and sentence is overruled.



                                       Conclusion

      {¶ 29} Having overruled Jones’s sole assignment of error, we hereby affirm his

conviction and sentence.

                                     .............



FROELICH, J. and TUCKER, J., concur.


Copies sent to:

Andrew P. Pickering
Regina Rosemary Richards
Hon. Richard J. O’Neill